By Judge Marc Jacobson
In the instant action Dave Dinger Ford, Inc., seeks domestication of a foreign judgment against Daniel Cohen. The matter was previously on this Court’s docket in July 2000, at which time a Motion to Quash a related garnishment and a Motion to Vacate the domestication of the foreign judgment was to be heard. At that time, counsel for Plaintiff did not appear, and this Court entered an Order vacating the judgment and quashing the garnishment. The matter was refiled, and Defendant again seeks to quash the garnishment and vacate die domestication of the foreign judgment. Defendant argues that the matter was settled by a separate agreement and thus the judgment cannot be domesticated. He also argues that since the July 2000 proceeding resulted in the vacation of die judgment, Plaintiff is estopped from domesticating the judgment at this time.
Virginia Code § 8.01-465.23 provides that a creditor is entitled to enforce a judgment granted in a foreign state and the courts of this Commonwealth once the judgment is entered in accordance with Virginia Code § 8.01-465.20. Section 8.01-465.23 provides “[a] satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment notwithstanding the entry of judgment in the Commonwealth.” The mere fact that an agreement in satisfaction was reached or that certain sums were paid to the Plaintiff on a judgment does not automatically operate to forestall the domestication of a judgment but, of course, amounts so paid must be credited toward a judgment. *422The applicable statutes do not contain any provision or requirement that a judgment creditor has but one chance to domesticate a judgment.
Plaintiff’s judgment may be domesticated in this Court, and, if appropriate, this Court may consider motions regarding other matters in this action after domestication of the judgment.